FARRELL, Associate Judge,
concurring:
I concur in the reversal and remand of this case because the trial judge’s written order was premised on a mistaken understanding that appellant had voluntarily quit his job as a consultant to become an author. No testimony rebutted appellant’s assertion that he lost the job when the company went bankrupt. The motion to modify must therefore be reconsidered without reliance on a finding that appellant’s decline in income stemmed from an original voluntary act.
This is not to say the judge lacked reason to be skeptical of appellant’s claim of financial hardship beyond his control. Eliciting the truth about his efforts to support himself and his former wife and daughters in accordance with their agreement was difficult, to say the least, as his argumentative answers and “emotional outbursts” left the trial judge convinced that he had “tried [his] best to torpedo this entire hearing.” Appellant sought to portray himself as a somewhat hapless “man of ideas” who, while he had several books or proposals to write books in progress, was “never a business person,” a “technician,” an “agronomist” or “grower,” and had never “taken any classes in computer science,” hence could not be expected to utilize his business experience in marketing drip-irrigation on the Israeli model to gain any sort of equivalent employment. Instead, the only jobs he had actively sought were as a salesperson at local book stores or cashier at a grocery store and restaurant. The trial judge understandably was unimpressed by these efforts to meet his financial obligations. In my view, appellant’s actions over the most recent three years since the hearing was held may be the best indicator of how much he should have been paying during this period and should pay in the future, assuming a modification is justified.*

 The parties agree that appellant's arrearages accumulated before he filed the motion to amend are unaffected by the motion.